Title: To Alexander Hamilton from Frederick N. Hudson, 4 July 1800
From: Hudson, Frederick N.
To: Hamilton, Alexander



Genl Hamilton,
U. S. Ship Constitutionat sea 4th July 1800
Dr Sir,

I am equally pained at the necessity of my Conduct’s being explained; as I am, fearfull of offending by the many apologies I have made but fear of being thought ungrateful to the Man who has laid me under the most delicate and lasting obligations has been the only stimulus to my taking the liberty of addressing you so frequently As I have during our present Cruise. Apprehensions that you might be pestered by Matthews about the Debt for which you became responsible have continually Haunted me. And Notwithstanding the conviction there was upon my mind that he was perfectly satisfied with the Assurances I had given him before I left N.Y. (the particulars of which and my reasons for that conviction I wrote you from Norfolk) I should most Certainly have returned immediately from that place had I not really believed as was reported that our Cruise would have been a very short one upon the Coast of America and that in the course of a month or two we should have again been in your part in the United states; Tho’ my return to N. York at that time would have been attended with very Disagreable consequences and Ruined all my prospects in my present profession.
I hope to be in Boston nearly as soon as this letter will reach you from whence I shall immediately repair to new York, when I hope to have power of giving a satisfactory explanation, and I felicitate myself with the hope that you will suspend your final opinion of me until I have that opportunity, more from a knowledge of the natural generosity of your Disposition than from any Justification of myself. God knows of what moment this object is to me as a certainty of having intirely lost ⟨your⟩ friendship would imbitter every future Moment of my life. Lieut. Hamilton is in perfect health & will I presume write you by this opportunity.

Please to accept the prayers for the future happiness of yourself & family—of your Obliged Humble servant

Fredk. N. Hudson
Lieut. Genl. Hamilton
